Citation Nr: 1524242	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-13 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel




INTRODUCTION

The Veteran served on active duty from November 1942 through November 1945.  The appellant is the Veteran's widowed spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran has perfected a timely appeal of that decision.  Original jurisdiction over this matter has been transferred to the RO in Montgomery, Alabama.

The claims file in this matter is maintained electronically on VA's Virtual VA and VBMS systems.  Those electronically stored records have been reviewed and considered as the evidentiary record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A death certificate issued by the State of Alabama reflects that the Veteran died on December [redacted], 2009 while he was admitted at University of Alabama Birmingham Medical West.  Although some limited records from that private facility are associated with the record, the records from the Veteran's terminal treatment at that facility in December 2009 have not been obtained.  Those records are highly relevant and crucial in exploring the cause of the Veteran's death, and in determining whether the cause of death was related in any way to the Veteran's service-connected disabilities and/or to an injury, illness, or event that occurred during his active duty service.  Accordingly, VA must undertake efforts to obtain the Veteran's terminal treatment records at this time.  38 C.F.R. § 3.159(c)(1).

Also, in August 2010, the claims file in this matter was provided to a VA physician for his review and opinion as to whether the Veteran's cause of death was related to his service-connected disabilities and/or active duty service.  At the time of his death, service connection was in effect for the Veteran for right varicocele with thickening of the epididymis and spermatic cord with left varicocelectomy and residual filariasis, rated as 100 percent disabling, and for left vocal cord squamous cell carcinoma, rated as non-compensable (zero percent disabling).

Based apparently upon the Veteran's death certificate, the VA physician determined that the Veteran's cause of death was cardiac dysrhythmia due to respiratory failure and pneumonia.  The VA physician expressed the opinion that those causes of death are not likely due to his filariasis.  No opinion was given, however, as to whether any of the Veteran's causes of death might have been attributable to his service-connected larynx cancer, or alternatively, directly to an injury, illness, or event that was sustained by the Veteran during his active duty service.  Notably, a November 1999 treatment record from University of Alabama Birmingham Medical West indicates that a biopsy of the Veteran's colon revealed adenocarcinoma.  Given that colon adenocarcinoma was detected so close in time to the Veteran's death, and given the Veteran's previous history of service-connected left vocal cord squamous carcinoma, an opinion as whether any of the causes of the Veteran's death are attributable to his service-connected larynx cancer or to an in-service injury, illness, or event would be helpful.  In the absence of such opinions, the VA physician's August 2010 opinion is incomplete.

Moreover, the Board observes that the findings and conclusions expressed in the VA physician's August 2010 report were reached without the benefit of the VA physician's review of the Veteran's terminal treatment records.  Also in the absence of the VA physician's review of those records, and the VA physician's discussion as to the relevant and important findings from those records, the VA physician's August 2010 report is incomplete.

In view of the foregoing, and as it has been nearly five years since the August 2010 report was prepared, the claims file should be forwarded to a new VA physician for review.  The physician should be asked to provide a determination as to the cause of the Veteran's death, and, an opinion as to whether the Veteran's cause of death is related to either his service-connected right varicocele with thickening of the epididymis and spermatic cord with left varicocelectomy and residual filariasis, his left vocal cord squamous cell carcinoma, and/or to an injury, illness, or event sustained by the Veteran during his active duty service.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  A letter should be sent to the appellant explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding her claim for service connection for the cause of the Veteran's death.  This letter must inform the appellant about the information and evidence that is necessary to substantiate her claim, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the appellant.

The letter must also notify the appellant that VA is undertaking efforts to obtain the Veteran's terminal treatment records from University of Alabama Birmingham Medical West and to obtain a new VA physician's opinion as to whether the Veteran's cause of death was related in any way to his service-connected disabilities and/or to an injury, illness, or event sustained by the Veteran during his active duty service.

The appellant should also be provided a VA 21-4142 release form, and be asked to identify on the release the address for University of Alabama Birmingham Medical West and to sign the release before returning it to the RO.
 
2.  Obtain the records for the Veteran's terminal treatment in December 2009 at University of Alabama Birmingham Medical West.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The appellant and her representative are to be notified of any unsuccessful efforts in order to allow the appellant the opportunity to obtain and submit those records for VA review.
 
3. Then, the claims file should be forwarded to an appropriate VA physician for review.  The VA physician should state the Veteran's cause of death.  The VA physician should also offer opinions as to the following questions:

(a) for each cause of death, is it at least as likely as not (at least a 50 percent probability) that the cause of death was caused by or resulted from the Veteran's service-connected right varicocele with thickening of the epididymis and spermatic cord with left varicocelectomy and residual filariasis?

(b) for each cause of death, is it at least as likely as not that the cause of death was caused by or resulted from the Veteran's service-connected left vocal cord squamous cell carcinoma?

(c) for each cause of death, is it at least as likely as not that the cause of death was caused by or resulted from an injury, illness, or event that occurred during the Veteran's active duty service?

(d) is it at least as likely as not that the colonic adenocarcinoma noted in a November 1999 biopsy performed at University of Alabama Birmingham Medical West either caused or contributed substantially or materially to cause the Veteran's death?  If so, is it also at least as likely as not that the colonic adenocarcinoma was caused by or resulted from his service-connected left vocal cord squamous cell carcinoma and/or to the Veteran's history of tobacco use?

The VA physician's opinions should be supported by fully explained rationale that takes into account and identifies the pertinent findings from review of the claims file, to include the Veteran's service treatment records, post-service VA and private treatment records, terminal treatment records, death certificate, lay assertions raised by the appellant and her representative, and other relevant evidence in the claims file.  The examiner's rationale should also include an explanation as to the significance of any findings which serve as the basis for the examiner's opinions and a discussion as to why such findings support the examiner's opinion.

If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide an explanation as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.  The examiner's opinions and supporting rationale must be expressed in a typewritten report.
 
4. After completion of the above development, the issue of service connection for the cause of the Veteran's death should be readjudicated.  If the determination remains adverse to the Veteran, the appellant and her representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




